  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
    v.                             )          2:19cr62-MHT
                                   )              (WO)
THOMAS WILLIAM GRIER               )

                       OPINION AND ORDER

    Defendant Thomas William Grier has been indicted on

one count of aiding and abetting another, and being

aided and abetted by another, in the possession of a

firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and (2).         This case is now before the

court     on     defense      counsel’s              motion         for      a

mental-competency     examination.                 The     court    held     a

hearing   on   the   motion   on       July    18,       2019.      For    the

reasons   explained    below,      the    court          will    order    this

examination     as     well     as,           if     feasible,           other

mental-health examinations.
                                A.

    A   court   may   order     a    competency        evaluation    on    a

party’s motion “at any time after the commencement of a

prosecution for an offense and prior to the sentencing

of the defendant,” if there is “reasonable cause to

believe that the defendant may presently be suffering

from a mental disease or defect rendering him mentally

incompetent     to    the    extent        that   he    is   unable       to

understand      the    nature        and     consequences       of     the

proceedings against him or to assist properly in his

defense.”     18 U.S.C. § 4241(a).            The court may order a

defendant to be committed for a reasonable period to

the custody of the Attorney General to be placed in a

suitable    Bureau    of    Prisons      (BOP)    facility     for    this

competency    examination.           See    18    U.S.C.     §§ 4241(b),

4247(b).

    Grier has been diagnosed with post-traumatic stress

disorder to the extent that the Veterans Administration

considers him disabled.         He is prescribed psychotropic

medication, which it appears he is not receiving in the



                                     2
jail where he is currently being held.                  Defense counsel

reports that, during several meetings with him, Grier

“has    demonstrated       erratic     behavior       and    a    failure    to

comprehend       and    appreciate        a   realistic      view    of     the

evidence, its weight, and the relevant law” and has

been emotionally labile, loud, jumpy, and constantly

moving.        Motion to Determine Competency (doc. no. 38)

at 2-3.

       Based    on    these    representations,        the       court   finds

reasonable cause to believe Grier may not be competent

to stand trial.           The court will, therefore, order him

committed to the custody of the Attorney General for

competency evaluation at a BOP mental-health facility,

pursuant to 18 U.S.C. §§ 4241(b) and 4247(b).                       Once the

examination is complete, the examiner shall prepare a

psychological         report    and   file     this    report       with    the

court    and     with    counsel,     pursuant    to    §    4247.         This

report         should     include         a    description          of      the

psychological and medical tests administered and their

results;        the     examiner’s        findings,     diagnosis,          and



                                      3
prognosis       of        Grier’s     mental   condition;        and      the

examiner’s opinions as to whether, given the demands

that may be made on Grier throughout this prosecution,

Grier is currently suffering from a mental disease or

defect rendering him mentally incompetent to the extent

that    he    is        unable   to    understand      the     nature     and

consequences         of    the   proceedings        against    him   or   to

assist properly in his defense.



                                      B.

       If, after this evaluation, the court were to find

that Grier is incompetent to stand trial, the court

would    then      be     required    to   commit    him   again     to   the

custody of the Attorney General, and again he would be

hospitalized for treatment in a suitable facility in

order    to     determine        whether    there    is    a   substantial

probability that, in the foreseeable future, he will

attain the capacity to permit the proceedings to go

forward.      See 18 U.S.C. § 4241(d)(1).              The court wishes

to avoid the further delay and inconvenience to the



                                       4
parties       and     to     the    court          of     another             potential

commitment,         including       the       extra       time       required         to

transport      Grier       from    the    BOP       mental-health              facility

back to the local jail in this district and then back

to the mental-health facility again.                            Thus, the court

will    order       that,    if    the       BOP    examiner         finds        Grier

incompetent,         the    examiner         should,       if     possible            and

practicable as allowed by the applicable statutory time

constraints, see 18 U.S.C. § 4241(b), and without an

additional          court     order,           immediately               conduct        a

restoration          evaluation           pursuant          to           18      U.S.C.

§ 4241(d)(1)         to    determine      if    there      is    a       substantial

probability that, in the foreseeable future, Grier will

regain competency.           However, If the evaluator concludes

that Grier is incompetent to stand trial but is unable,

for    whatever      reason,       to    reach      the    related            issue    of

restoration, the BOP should, if feasible, still hold

Grier    at    the    evaluation         site       so    that       a    competency

hearing    can      promptly       be    held       by    video-conferencing.

This    will     allow      the    court       to       order    a       restoration



                                         5
evaluation, if appropriate, without first transporting

Grier back to the local district.



                                        C.

      Should     the       evaluator         find        Grier       competent      to

proceed, the evaluator should, if feasible, immediately

perform a study of him pursuant to 18 U.S.C. § 3552(b),

to avoid any additional delay from having to recommit

Grier for this study.                 This court has held that, where

there    is     a      reasonable        basis          to    believe        that    a

defendant’s         mental       disease          or     defect--including           a

substance-abuse           disorder--contributed                 to    the    conduct

underlying       his      or    her    conviction,           the     court    should

order a mental-health evaluation.                        See United States v.

Kimbrough,      No.       2:07cr260,      2018         WL    989541    (M.D.     Ala.

Feb. 20, 2018) (Thompson, J.); see also United States

v.    Mosley,       277    F.   Supp.        3d    1294      (M.D.     Ala.    2017)

(Thompson, J.) (discussing the issue of substance-abuse

disorders in further detail).                     Here, Grier has received

a    diagnosis      of     post-traumatic              stress    disorder      after



                                         6
serving multiple tours of duty in the United States

Marines and has a history of using methamphetamines.

      Should Grier be found competent to proceed and be

convicted, the court would order such a study to aid in

fashioning     an     appropriate          sentence,        by   helping    to

determine          (1) whether         and     how         Grier’s     mental

disorder(s) should mitigate his sentence; and (2) what

type of treatment, if any, he should receive during

supervised release to prevent further criminal activity

and       assist      with      rehabilitation.*                 The    BOP’s

recommendations should, therefore, focus on the dual,

overlapping        issues    of   mitigation         and    treatment:     the

role, if any, Grier’s mental disorders may have played

in    his    charged         conduct,        and   what      treatment      is

recommended         for   him     in       light   of      his    individual

characteristics and history.




      In the past, the court has framed the mitigation
      *
issue as one of “culpability,” see, e.g., United States
v. Mosley, 277 F. Supp. 3d 1294, 1295-96 (M.D. Ala.
2017), but that framing has resulted in some confusion.
The new wording is meant to convey the idea more
clearly.

                                       7
     18 U.S.C. § 3552(b) authorizes the court, upon a

defendant’s conviction, to order that a pre-sentencing

study      be    done    by     the       BOP    upon     the    finding        of   a

“compelling          reason”       or    where     there      are   no    adequate

professional resources available in the local community

to perform the study.                   In this case, the court seeks a

comprehensive,           longitudinal             evaluation        of        Grier’s

mental health to assess not only whether he suffers

from a substance-abuse disorder and any co-occurring

mental      disorders         or    cognitive           deficits,       how     these

disorders interact, if at all, and to assist in the

development of a specialized treatment plan, in light

of   his    post-traumatic              stress    disorder       and     any    other

disorders, that will help to ensure that he does not

continue        to    violate      the     law.         There     are    no     local

resources            available          that      can      provide        such       a

specialized, comprehensive, and longitudinal evaluation

in   the    local       jail,      where        Grier    is     currently       being

detained.        Because there are no adequate professional

resources       available          at    the     local    jail,     and       because



                                           8
Grier will already be in BOP custody for the competency

evaluation,    the   court     need          not      reach   the   issue     of

whether     there    is   a    “compelling              reason”      for     the

inpatient study.



                                   D.

    In conclusion, the court wants the BOP to conduct

evaluations     determining          the         following:      (1) Grier’s

competency     to    stand      trial;             (2) if     necessary,       a

restoration evaluation; (3) how his mental illness or

substance-abuse may mitigate his offense conduct; and

(4) what type of treatment, if any, he should receive

during      supervised        release            to     assist       in      his

rehabilitation.       All     of     these         evaluations      should    be

conducted    while   Grier      is          at   the   BOP,   in    one    stay

(reasonably    prolonged       if       necessary       and   feasible       but

within the time allowed by applicable law), and, thus,

without having to transfer him back and forth between

the examination site and the local jail and so as to

avoid unnecessary delay.



                                        9
                                * * *

    Accordingly, it is ORDERED that defendant Thomas

William Grier’s motion for mental competency exam (doc.

no. 38) is granted as follows:

    (1) Pursuant to 18 U.S.C § 4241, the United States

Marshal for this district shall immediately transfer

defendant Thomas William Grier to the custody of the

warden of a Federal Medical Center, where he is to be

committed for the purpose of being examined by one or

more qualified psychiatrists or psychologists at the

institution to assess his competency to stand trial,

his restorability, the effect of his mental illness and

substance    abuse   on   his   culpability,    and     recommended

treatment.       The      statutory     time   period     for   the

examination shall commence on the day defendant Grier

arrives at the designated institution.




                                 10
    (2)         With         regard            to          defendant           Grier’s

  mental-competency evaluation:

           (A) Defendant            Grier          will    be    examined       for    a

    reasonable         period        by        a    licensed          or     certified

    psychiatrist         or     psychologist,                pursuant          to    the

    provisions of 18 U.S.C. § 4241(b) and § 4247(b) &

    (c).

           (B) A       psychiatric             or     psychological             report

    shall       be   filed     with       the       court       pursuant       to    the

    provisions of 18 U.S.C. § 4241(b) and § 4247(b) &

    (c).         The   report        shall          include          an    opinion    on

    whether defendant Grier is currently suffering from

    a mental disease or defect rendering him mentally

    incompetent        to     the    extent          that       he    is    unable    to

    understand         the    nature           and        consequences         of    the

    proceedings against him or to assist properly in

    his defense.

  (3)      If   the    mental-competency                  report          includes   the

opinion that defendant Grier is mentally incompetent:




                                          11
           (A) The examiner shall also, if practicable,

      provide in the competency report his or her opinion

      as to whether there is a substantial probability

      that, in the foreseeable future, defendant Grier

      will attain the capacity to permit the proceedings

      to go forward, pursuant to 18 U.S.C. § 4241(d)(1).

           (B) The      court   strongly           urges   the    BOP    to

      conduct    the    restorability        evaluation      immediately

      upon concluding that the defendant is incompetent.

      If   the    examiner      is        unable     to    complete     the

      restoration evaluation at that time, the BOP shall

      hold the defendant at the facility, and the court

      will hold a video-conference competency hearing to

      resolve the competency issue, so that, if needed, a

      restoration evaluation can be ordered without first

      transporting defendant Grier back to the district.

  (4) Should the examiner find the defendant competent,

the   examining        psychiatrists        or     psychologists      shall

evaluate    defendant       Grier’s         psychological        condition

pursuant to 18 U.S.C. § 3552(b) for the purposes of



                                     12
sentencing and shall include their findings in a report

to be presented to this court.

          (A) To assist the court in determining whether

    and to what extent, if any, his mental condition

    should        mitigate      his     sentence,          the        study    shall

    discuss             his      mental-health                   history            and

    characteristics, and shall particularly address (i)

    whether        he    suffers       from        any     mental       disorders,

    (including            mental           illness,             substance-abuse

    disorders and cognitive deficiencies) and if so,

    which    one(s);          (ii)    if     he    more        than    one    mental

    disorder, how, if at all, his disorders relate to

    or interact with each other, including whether a

    mental disorder(s) may be viewed as having caused,

    led     to,     or    contributed             to     his    substance-abuse

    disorder,       if    any;       (iii)    the        effect,      if     any,    of

    defendant       Grier’s      previous          incarcerations             on    his

    mental disorder(s), and the likely impact of future

    incarceration on his disorders and prognosis; (iv)

    what role, if any, his mental disorder(s) played in



                                       13
his commission of the charged offenses; (v) and

whether and how his mental disorder(s) may impact

his     ability      to   comply        with    the     conditions       of

supervision,         such    as        refraining       from     criminal

activity, avoiding substance abuse, and regularly

reporting.

      (B) In addition to assessing whether defendant

Grier suffers from            mental disorder(s), the study

shall    provide      recommendations           for     treatment       and

supportive services to be provided to him while on

supervised release.           The study should address--in

light    of    his    personal         characteristics,          history,

circumstances,            substance           abuse,      and      mental

health--(1) which treatment modalities, treatment

settings,      and    supportive         or    other     services       are

likely    to   be     most   effective          in     helping    him    to

refrain from violating the law and the conditions

of supervised release, including the prohibition on

illegal drug use, and to become a more functional

member of society ; (2) which specific BOP programs



                                  14
are recommended, and why, in the event that he is

incarcerated for an extended period of time, see

https://www.bop.gov/inmates/custody_and_care/docs/

20170914_BOP_National_Program_Catalog.pdf

(describing    BOP    programs);       and    (3)   if   he   has   a

substance-abuse disorder, whether, assuming sincere

and   good    faith   efforts     on    the    part      of   Grier,

relapse is to be reasonably expected.                 Among other

issues, the study shall address whether there is

any medication that can be used in conjunction with

any   other     treatment        to    address        his     mental

disorder(s).

DONE, this the 29th day of July, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                            15
